IN THE COURT OF CRIMINAL APPEALS

OF TEXAS






NOS. PD-0800/0801/0802/
				        0803/0804/0805/0806/0807/
				        0808/0809/0810/0811-13


PEDRO DOMINGUEZ, Appellant

v.


THE STATE OF TEXAS




ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
FROM THE SECOND COURT OF APPEALS
TARRANT COUNTY


	Per curiam.  Keasler and Hervey, JJ., dissent.

ORDER

	The petition for discretionary review violates Rule of Appellate Procedure 68.4(i),
because it does not contain a complete copy (missing concurring opinion) of the opinion of the
court of appeals.
	The petition is struck.  See Rule of Appellate Procedure 68.6.
	The petitioner may redraw the petition.  The redrawn petition and copies must be filed in
the Court of Criminal Appeals within thirty days after the date of this order.
Filed: October 30, 2013
Do Not Publish